STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 30, 2018
               Plaintiff-Appellee,

v                                                                  No. 334063
                                                                   Wayne Circuit Court
FRANKLYN DIMUN GARRISON,                                           LC No. 15-007041-FC

               Defendant-Appellant


Before: STEPHENS, P.J., and CAVANAGH and K. F. KELLY, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of first degree felony murder,
MCL 750.316(1)(b), second degree arson, MCL 750.73, fourth degree arson, MCL 750.75, felon
in possession of a firearm, MCL 750.224f, and felony firearm, MCL 750.227b. He was
sentenced to the mandatory five-year prison term for felony firearm (second) conviction, with
credit for 344 days, life without parole for the first degree felony murder, 6 to 10 years for the
felon in possession conviction, and 20 to 40 years and 4 to 10 years for the arson convictions.
We affirm.

                                      I. BACKGROUND

        Defendant’s convictions arise from the July 18, 2015 shooting death of Kevin Walker,
and the burning of Walker’s home and of one of his vehicles sometime between 11:00 p.m. and
midnight. On the evening of July 18, 2015, defendant asked Desmond Johnson, one of several
guests at his Eastside home for a ride to a then unnamed friend’s house on the Westside of town
sometime between 9:30 and 10:00 p.m. Johnson drove defendant and Dakairi Pannell (aka
Kaelen Allen) to what became known as the victim’s home on Detroit’s Westside. Johnson
waited in the car while defendant and Pannell went toward the house. After waiting about ten
minutes, Johnson called defendant, who did not answer. Johnson called defendant again and told
defendant that he was leaving and drove away at about 10:30 p.m. About an hour later,
defendant called Johnson and asked him to return to give defendant a ride, but Johnson refused.
Shortly after making this call, defendant turned off his cell phone and did not turn it back on
until 2:55 a.m. at which time he placed a call to Pannell/ Allen.

        Sometime after 11:00 p.m., Walker’s neighbor Geraldyne Reed, saw one of Walker’s cars
pull out of the spot where it had been parked for months, heard what she thought were
firecrackers, and saw the car drive off seconds later. Ten or fifteen minutes later, her son
                                               -1-
Edward Reed heard someone yelling “fire,” and observed Walker’s home ablaze. He also saw
Walker’s body outside of the home on the ground. Mr. Reed waited a few minutes before he
placed a call to 911 at 12:48 a.m. The police and fire departments responded shortly thereafter.
Fire experts estimated that the fire had been burning for a while and noted that it would have
taken at least 20 to 30 minutes to burn in earnest if no accelerant had been used. When the
police arrived they observed Walker’s body and they noted that he had been shot multiple times
and the pockets of his pants had been turned out. No drugs, money, or jewelry were found on his
person. Walker’s car was later found burned about six blocks from defendant’s eastside home.

        Defendant was arrested on July 30, 2015 and interviewed by Detroit Police Sergeant
Derrick Griffin. His cell phone was examined. However, defendant had manually deleted all of
the call information from the cell phone from February 19, 2015 through July 24, 2015. During
his interview, defendant admitted getting a ride from Johnson to Walker’s house but denied
being accompanied by anyone else. He also stated that he was only at the victim’s house for
about 15 or 20 minutes and that he got home around 1:30 or 2:00 a.m. He insisted that he did not
remember how he got home and denied taking one of Walker’s cars back home to the east side.
Once confronted by Sergeant Griffin with the fact that his cell phone records showed that he had
been in the area of the victim’s house for about two hours, defendant nodded and replied “that it
could have been that long, he was “f***** up.” Johnson was also arrested and interviewed, at
which time he stated that defendant had given him a broken watch. The watch was later given to
the police by Johnson’s mother and analyzed for DNA. Johnson also identified Pannell/Allen as
the person who rode with defendant in his car to the victim’s house.

         Several witnesses were called at trial. In addition to the Reeds and Johnson, two of
Walker’s relatives testified. At trial Walker’s nephew and daughter testified that he sold illegal
drugs, usually had large amounts of money in his possession, and often wore a significant
amount of jewelry. Additionally DNA evidence was introduced. Swabs from Walker’s pockets,
fingernail clippings, and a watch were examined. The pocket samples showed a mixture, with
one major donor and at least two others. Walker was the major donor and Johnson and
defendant were excluded as major donors. The sample was insufficient for association purposes
concerning the minor donors. The fingernail clippings showed Walker as the sole donor. The
watch showed a mixture with Johnson being the major donor. This sample was also insufficient
for comparison concerning minor donors. State Police Forensic Scientist Ashley Bolahan,
testified that she could not include or exclude anyone from being a minor donor. A cell phone
expert was also called who placed the defendant’s cell phone in the area of the victim’s home
from 10:39 p.m. to 11:27 p.m.

       After the denial of a motion for directed verdict, the defendant called his mother as a
witness. While he had filed a notice of alibi, the alibi witness, the defendant’s sister arrived late
to court and was not called as a witness. The jury deliberated and returned the guilty verdict
from which the defendant appeals.

                                 II. INSUFFICIENT EVIDENCE

       In reviewing a claim of insufficient evidence, the evidence presented below must be
viewed in the light most favorable to the prosecution; the test is whether a rational trier of fact
could have found that the essential elements of the crime were proven beyond a reasonable

                                                 -2-
doubt. People v Wolfe, 440 Mich. 508, 515; 489 NW2d 748 amended on other grounds 441 Mich.
1201 (1992); People v Hutner, 209 Mich. App. 280, 282; 530 NW2d 174 (1995).

       Defendant claims that the trial court erred when it denied his motion for a directed verdict
because all the evidence proving his identity as the perpetrator was merely circumstantial. Thus
he contends that there was insufficient evidence to support the prosecution’s argument that it was
him who shot the victim or aided and abetted in the crime. We disagree.

        Contrary to defendant’s argument, direct evidence is not required. “Circumstantial
evidence and reasonable inferences arising therefrom can sufficiently establish the elements of a
crime.” People v Schultz, 246 Mich. App. 695, 702; 635 NW2d 491 (2001). To sustain a
conviction for first degree felony murder, it must be established that the defendant caused the
death while in the commission of another specified felony, in this case that being larceny. MCL
750.316(1)(b). It must be proven “that the defendant committed or attempted to commit that
crime and he knowingly carried or possessed a firearm.” MCL 750.227b. There is no dispute
that someone used a firearm to kill Walker on the evening of July 18, 2015, committed arson and
stole his car. There was also credible testimony on the record regarding larceny. Two persons,
close to the victim testified that the victim always carried large sums of money on him. The
victim’s body was found with his pockets turned out and empty.

        Sufficiency of evidence as to defendant’s identity as the perpetrator is the key focus of
our analysis and we conclude that the evidence on that issue was sufficient. The record shows
that defendant demonstrated guilt in his conduct with the police during his videotaped interview
on July 30, 2015 following his arrest when he repeatedly gave false and inconsistent statements
to police. He initially told police that he paid someone other than Johnson to take him to the
victim’s house and he denied remembering how he had gotten home or that he had taken
Pannell/Allen with him to the victim’s house. He also stated that he had only stayed at the
victim’s house for about 15 minutes. It was not until the police confronted him with evidence
that his cell phone records showed that he had been in the Westside area for about two hours and
with information that they had spoken to Johnson who had stated that it was him that had given
defendant and someone else a ride to the victim’s house that defendant began to be more truthful.
Defendant admitted that he had taken Panell/Allen with him and that it was Johnson who had
given them the ride. He also conceded that when he had called Johnson to come back and get
him that Johnson did not return to pick him up.

        There was significant testimony placing the defendant at the house in the relevant time
period. He admitted going to the home with Pannell/Allen and conceded that Johnson left them
there. He claims he left before the arson, murder or larcenies occurred. However, the calls
between Johnson and the defendant demonstrated that his cell phone was on the Westside at or
around 10:30 p.m. Johnson’s testimony corroborates that he was asked to pick the defendant up
from the victim’s house at about that same time. The stolen vehicle, which was found only
blocks from the defendant’s home, was seen by the victim’s neighbor Geraldyne Reed being
driven away from the home sometime after 11:00 p.m. right after she heard what she thought
were firecrackers.

       Viewing the circumstantial evidence and reasonable inferences in the light most
favorable to the prosecution, there was sufficient evidence to convince a jury beyond a

                                                -3-
reasonable doubt that defendant committed or aided and abetted in the crimes for which he was
convicted.

                           III. PROSECUTORIAL MISCONDUCT

        Defendant failed to object to the prosecutor’s statements so this issue is unpreserved.
“Unpreserved issues are reviewed for plain error affecting substantial rights.” People v Bennett,
290 Mich. App. 465, 475; 802 NW2d 627 (2010), lv den 489 Mich. 897 (2011). “Reversal is
warranted only when plain error resulted in the conviction of an actually innocent defendant or
seriously affected the fairness, integrity, or public reputation of judicial proceedings.” Id.
“[T]his Court cannot find error requiring reversal where a curative instruction could have
alleviated any prejudicial effect.” Id.

       Defendant argues that he was denied a fair trial when the prosecutor engaged in
misconduct by stating to the jury during rebuttal closing arguments that the defendant had shaken
his head no and appeared to be mouthing something to Mr. Johnson when Mr. Johnson was on
the witness stand. The prosecutor’s statements were made in relation to Mr. Johnson’s refusal
while on the stand to identify the watch that the police recovered from Johnson’s home as the
same watch that defendant gave to him a couple of days after the shooting.

        “To determine if a prosecutor’s comments were improper, we evaluate the prosecutor’s
remarks in context, in light of defense counsel’s arguments and the relationship of these
comments to the admitted evidence.” People v Seals, 285 Mich. App. 1, 22; 776 NW2d 314
(2009). The record does not support the prosecutor’s statement that the defendant mouthed
anything to Mr. Johnson. Like defense counsel, the prosecutor if he observed this conduct, had
the opportunity and arguably the obligation to make a record of the conduct. He did not do so
either outside of the presence of the jury or through questioning of Johnson. Defendant argues
that the prosecutor was precluded from vouching for the credibility of his witness because his
remarks would have been considered by a jury as stemming from some personal or special
knowledge concerning the truthfulness of his witness due to his position. People v Bahoda, 448
Mich. 261, 276; 531 NW2d 659 (1995). It is lamentable that the prosecutor failed to make a
record of the conduct upon which he made comment, leaving us unable to determine if the
conduct occurred. However, even if the statement was improper, defendant cannot prove that
there was any prejudicial effect.

        We are aware that no objection was made to the comment and that “a timely objection
and curative instruction would have been sufficient to alleviate any prejudicial effect of these
inappropriate prosecutorial arguments.” People v Unger, 278 Mich. App. 210, 241; 749 NW2d
272 (2008). However, despite the lack of curative instruction, the trial court instructed the jury
at the beginning and end of the trial that the lawyers’ statements and arguments were not
evidence. Jurors are presumed to follow the instructions of the court and these instructions
“dispelled any prejudice” to defendant making him unable to meet his burden of proving that his
substantial rights were affected. Bahoda, 448 Mich. at 281. Moreover, the prosecutor’s comment
about the head nodding was a very small part of the closing argument.

                        IV. EFFECTIVE ASSISTANCE OF COUNSEL


                                               -4-
        Defendant’s effective assistance of counsel claim is not preserved for appeal. “In order
to preserve the issue of effective assistance of counsel for appellate review, the defendant should
make a motion in the trial court for a new trial or for an evidentiary hearing.” People v Sabin,
242 Mich. App. 656, 658; 620 NW2d 19 (2000). Defendant took neither of these steps. “Where
claims of ineffective assistance of counsel have not been preserved, our review is limited to
errors apparent on the record.” People v Matuszak, 263 Mich. App. 42, 48; 687 NW2d 342
(2004).

        Defendant argues through counsel and in his Standard 4 brief, that counsel was
ineffective for:

           1. Failing to object to prosecutor’s argument as discussed above.

           2. Failure to object to jury instruction error regarding responses to jury
              inquiry.

           3. Failure to request an adjournment to obtain alibi testimony.

        “To establish ineffective assistance of counsel, ‘the defendant must show that (1) defense
counsel’s performance was so deficient that it fell below an objective standard of reasonableness
and (2) there is a reasonable probability that but for counsel’s error, the result of the proceedings
would have been different defense counsel’s deficient performance prejudiced the defendant.”
Strickland v Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984).

       A. Prosecutor’s Statement

        As discussed above, we have concluded that the prosecutor’s statements during rebuttal
did not prejudice the defendant. Therefore, counsel’s failure to object to that statement was not
ineffective assistance of counsel. Counsel is not ineffective for failing to make a futile or
meritless objection. People v Johnson, 315 Mich. App. 163, 175; 889 NW2d 513 (2016).

       B. Jury Instructions

        Defendant additionally claims that counsel was ineffective in failing to object to certain
instructions. He also argues that the trial court judge erred in instructing the jury on aiding and
abetting, inducement, and on mere presence, because the evidence did not support any of these
theories, and the note the jury sent to the judge asking for clarification on “aiding and abetting”
indicated that they were not clear on the instructions given and the court refused to offer
guidance in response to this question. We analyze both arguments and reject both.

        We have discussed the standard of review for ineffective assistance of counsel and apply
that standard to counsel’s actions. As to the court’s claimed error, defendant did not object to the
jury instructions at trial so this issue is unpreserved. “This Court reviews unpreserved challenges
to jury instructions for plain error affecting a party’s substantial rights.” People v Jackson, 313
Mich. App. 409, 421; 884 NW2d 297 (2015). On plain-error review, the burden is on the
defendant to establish (1) error; (2) that was plain, meaning clear and obvious; and (3) that
caused prejudice, meaning that the error affected the outcome of the lower court proceedings.
However, even where a defendant meets these three requirements, this Court will only reverse

                                                -5-
where the error resulted in the conviction of an innocent defendant or it “seriously affected the
fairness, integrity or public reputation of judicial proceedings independent of the defendant’s
innocence.” Id.

        During jury deliberations, the judge received a note that stated: “How does aiding and
abetting apply to first degree murder in this case.” The note then went on to read: “Can you
please clarify aiding and abetting?” The trial court, with the attorneys and defendant present,
then went back on the record and read the jury’s note. The trial court then engaged in the
following exchange with the parties:

       THE COURT: It almost sounds to me the way that they’ve worded this that they
       want me to say, “How would you apply the theory of aiding and abetting in this
       case-which I certainly am not going to do- and Counsel argued for and against
       that in their closing statements. People versus Turner has an extensive quote
       which basically is tracked by the language of the aiding and abetting
       instruction . . . I suppose we could send in the statutory language and a note
       saying, “Here is the instruction. That is the language you have to follow.”

       MR. GLENN: And it would also be mere presence because I believe they need to
       be read together.

       THE COURT: Right, but I don’t see anything that I can say to them that would
       clarify it.

       MR. GLYNNE: I have no issue with-

       THE COURT: Let me see what the inducement instruction says:

       “It does not matter how much help, advice or encouragement the defendant gave,
       however you must decide whether the defendant intended to help another commit
       the crime and whether his help, advice or encouragement actually did help, advise
       or encourage the crime.”

       I suppose we could send that in as well.

       MR. GLYNNE: I don’t mind that-certainly with the mere presence would-

       THE COURT: All right. So I’ll resubmit 8.01, 8.04 and 8.05 as well as the
       statutory language and tell them that’s the best that I can do, okay?

Neither party objected to the trial court’s instructions as given to the jury.

         In support of his argument that the trial court “refused” to provide the clarification and
guidance requested by the jury, defendant only cites to portions of the exchange cited above as
opposed to the exchange in its entirety. However, when read in context, the exchange shows that
the trial court judge gave the jurors guidance by providing the additional statutory language and
resubmitting the jury instructions for 8.01, 8.04, and 8.05. Further, the trial court’s instructions


                                                  -6-
to the jury, reviewed in their entirety, adequately presented the issues and elements, and
sufficiently protected defendant’s rights.

       C. Adjournment Request

        Defendant’s next claim of ineffective assistance of counsel pertains to counsel’s failure to
ask for an adjournment to obtain his sister’s testimony. “In general, the failure to call a witness
can constitute ineffective assistance of counsel only when it deprives the defendant of a
substantial defense.” People v Payne, 285 Mich. App. 181, 190; 774 NW2d 714 (2009). A
substantial defense is one that might have made a difference in the outcome of the trial. At best
Ms. Garrison would have testified that the defendant arrived home at around 12:30 a.m. Had
counsel asked for an adjournment to await her tardy arrival, her testimony would not have
accounted for the defendant’s whereabouts when the crimes were committed.

                           V. OTHER STANDARD 4 BRIEF ISSUES

                  A. ISSUANCE OF SEARCH AND ARREST WARRANTS

       Because defendant failed to make a pretrial motion to suppress the evidence resulting
from the search and arrest warrants, there is no evidence in the lower court record regarding the
circumstances preceding the applications for the issuance of the warrants for defendant.
Accordingly, his challenges to these warrants are not properly preserved for appellate review.
This Court reviews unpreserved evidentiary issues under the plain error doctrine. People v
Carines, 460 Mich. 750, 761; 597 NW2d 130 (1999).

        Defendant argues that the search warrant obtained to search his home lacked probable
cause because the information provided in the supporting affidavit was legally and factually
deficient. In support of his argument, defendant cites the warrant used in this case to execute the
search and its underlying affidavit. Neither of these two items are part of the lower court record;
defendant has simply attached them to his Standard 4 brief on appeal. Defendant cannot enlarge
the lower court record by including these materials for the first time on appeal. People v
Warren, 228 Mich. App. 336, 356; 578 NW2d 692 (1998), aff’d in part, rev’d in part on other
grounds 462 Mich. 415; 615 NW2d 691 (2000). Accordingly, this Court has no basis upon which
to decide this issue.

        Similarly, defendant argues the arrest warrant was invalid because it was not
accompanied by an affidavit, was not signed by a magistrate judge or judicial officer, and the
complaint it was based on relied on conclusory language, depriving the trial court of jurisdiction.
However, “an illegal arrest or arrest warrant issued on defective procedure will not divest a court
of jurisdiction when the court has jurisdiction over the charged offense and the defendant appears
before the court.” Porter v Porter, 285 Mich. App. 450, 462; 776 NW2d 377 (2009). Thus,
defendant has failed to establish that any defect in the warrant divested the trial court of
jurisdiction.

                                       B. SPEEDY TRIAL




                                                -7-
        Defendant’s speedy trial argument is also unpreserved and we, therefore, review it for
plain error affecting defendant’s substantial rights.1 In determining whether a defendant was
denied his right to a speedy trial, a court must balance four factors: (1) the length of the delay;
(2) the reasons for the delay; (3) whether the defendant asserted his right to a speedy trial; and
(4) prejudice to the defendant. People v Williams, 475 Mich. 245, 261; 716 NW2d 208 (2006). If
the delay is 18 months or more, prejudice is presumed. A “presumptively prejudicial delay
triggers an inquiry into the other factors to be considered in the balancing of the competing
interests to determine whether a defendant has been deprived of the right to a speedy trial.”
People v Wickham, 200 Mich. App. 106, 109-110; 503 NW2d 701 (1993). “When the delay is
less than 18 months, the defendant must prove that he or she suffered prejudice.” People v Cain,
238 Mich. App. 95, 111; 605 NW2d 28 (1999).

        The time for judging whether a defendant has been denied his right to a speedy trial starts
from the date of his arrest. Williams, supra at 261. Defendant was arrested on July 30, 2015.
Despite numerous adjournments, defendant’s trial commenced on June 1, 2016 and concluded on
June 10, 2016. Consequently, the time period between his arrest and trial was only 11 months.
Additionally, defendant fails to demonstrate that he was prejudiced by the 11 month delay citing
only that he endured undue anxiety being an older defendant. However, “anxiety alone is
insufficient to establish a violation of defendant’s right to a speedy trial.” People v Gilmore, 222
Mich. App. 442, 462; 564 NW2d 158 (1997). In considering the prejudice to the defendant, the
most serious inquiry is whether the delay has impaired the defendant’s defense. People v
Simpson, 207 Mich. App. 560, 564; 526 NW2d 33 (1994). Defendant focuses his arguments on
the issue of impairment to his defense on his first appointed counsel’s numerous deficiencies in
performance and ultimate withdrawal. However, he offers no explanation of how this passage of
time affected his successor counsel’s ability to marshal an effective albeit unsuccessful defense.

                                   C. CUMULATIVE ERROR

        Defendant finally argues that the cumulative effect of the errors requires that we reverse
his conviction and grant him a new trial. However, because we conclude that defendant failed to
establish error, there can be no cumulative effect requiring reversal. People v Mayhew, 236
Mich. App. 112, 128; 600 NW2d 370 (1999).

         Affirmed.

                                                             /s/ Cynthia Diane Stephens
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Kirsten Frank Kelly




1
    Carines, supra at 763-764.


                                                -8-